          Case 2:20-cv-00622-KJM-DB Document 26 Filed 07/27/21 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA


WALTER PERSON,                                  No. 2:20-cv-00622 KJM DB P

                  Plaintiff,

          v.

SUZANNE PEERY, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                   AD TESTIFICANDUM
                                         /

Walter Person, XREF# 2905028, a necessary and material witness in a settlement conference in
this case on September 13, 2021, is confined in the Rio Cosumnes Correctional Center (RCCC),
in the custody of the Sheriff. In order to secure this inmate's attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Carolyn K. Delaney, by telephonic-conferencing from his place of
confinement, on Monday, September 13, 2021 at 9:30 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Sheriff to produce the inmate named above, by telephonic-conferencing,
          to participate in a settlement conference at the time and place above, until completion of
          the settlement conference or as ordered by the court. Telephonic-conferencing
          connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Out to Court
          Desk at the Rio Cosumnes Correctional Center at (916) 854-9799 or via email.

       4. If RCCC officials have any questions concerning the telephonic connection or difficulty
          connecting, they shall contact Judy Streeter, Courtroom Deputy, at
          jstreeter@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Sheriff, RCCC, 12500 Bruceville Road, Elk Grove, California 95757:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.

////
       Case 2:20-cv-00622-KJM-DB Document 26 Filed 07/27/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: July 27, 2021




DB:14
DB/DB Prisoner Inbox/Civil Rights/R/person0622.841T
